Case 1:15-cv-00737-RCL Document 54 Filed 11/26/18 Page 1of1

‘UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

MAGGIE SMITH, et al,
Plaintiffs,
Vv. Civil Action No. 15-737 (RCL)
DISTRICT OF COLUMBIA,

Defendant.

 

 

ORDER

Upon consideration of Defendant’s Consent Motion to Modify Briefing

Schedule, plaintiffs’ consent, and the entire record, it is:
huns eco tur,

ORDERED that the Motion is GRANTED, and it is

FURTHER ORDERED that defendant shall file its dispositive motion in
response to plaintiffs’ Second Amended Complaint by November 16, 2018; plaintiffs
shall file their opposition by January 10, 2019; and defendant shall file any reply by

January 31, 2019.

SO ORDERED.

Dated: Y Fer hg “Cree C: Ponto

THE HONORABLE ROYCE C. LAMBERTH
Judge, United States District Court
for the District of Columbia
